Exhibit 10.vv

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT dated as of January 1, 2001, between QUAKER CHEMICAL CORPORATION,
a Pennsylvania corporation (the “Company”) and L. WILBERT PLATZER (the
“Executive”).

 

W I T N E S S E T H         T H A T

 

WHEREAS, the Company and the Executive are party to a certain employment
agreement dated as of January 1, 2001 (the Employment Agreement);

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders that the Company and its
subsidiaries be able to attract, retain, and motivate highly qualified
management personnel and, in particular, that they be assured of continuity of
management in the event of any actual or threatened change in control of the
Company; and

 

WHEREAS, the Board of Directors of the Company believes that the execution by
the Company of change in control agreements with certain management personnel,
including the Executive, is an important factor in achieving this desired end.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual obligations and agreements
contained herein and intending to be legally bound hereby, the Executive and the
Company agree as follows:

 

1. Term of Agreement.

 

Except as otherwise provided for in the last sentence of this Section 1, this
Agreement shall become effective at such time (the “Effective Date”), if any, as
a Change in Control (as defined in Section 2 hereof) of the Company occurs;
provided, however, that this Agreement shall terminate and be of no further
force and effect if: (a) a Change in Control shall not have occurred by January
1, 2006, or such later date as shall have been approved by the Board of
Directors of the Company and agreed to by the Executive or (b) prior to the
Effective Date, the Executive ceases, for any reason, to be an employee of the
Company, except that if the Executive status as an employee of the Company is
terminated by the Company prior to a Change in Control and it is reasonably
demonstrated that such termination (i) was at the request of a person or entity
who or which has taken steps reasonably calculated to effect an imminent Change
in Control or (ii) otherwise arose in connection with or in anticipation of an
imminent Change in



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 2 -    Change of Control Agreement

 

Control, then this Agreement shall become effective, and the Effective Date
shall be the date of such termination. On the Effective Date, the Employment
Agreement will automatically terminate without notice or any action by either
party thereto, and this Agreement will control and govern the Executives
employment relationship with the Company.

 

2. Change in Control.

 

As used in this Agreement, a “Change in Control” of the Company shall be deemed
to have occurred if:

 

  (a) any person (a “Person”), as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (other
than (1) the Company and/or its wholly owned subsidiaries; (2) any ESOP or other
employee benefit plan of the Company and any trustee or other fiduciary in such
capacity holding securities under such plan; (3) any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock the Company; or (4) any other Person who
is as of the date of this Agreement presently an executive officer of the
Company or any group of Persons of which he/she voluntarily is a part) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities
or such lesser percentage of voting power, but not less than 15%, as the Board
of Directors of the Company shall determine; provided, however, that a Change in
Control shall not be deemed to have occurred under the provisions of this
subsection (a) by reason of the beneficial ownership of voting securities by
members of the Benoliel family (as defined below) unless and until the
beneficial ownership of all members of the Benoliel family (including any other
individuals or entities who or which, together with any member or members of the
Benoliel family, are deemed under Sections 13(d) or 14(d) of the Exchange Act to
constitute a single Person) exceeds 50% of the combined voting power of the
Company’s then outstanding securities;

 

  (b) during any two-year period beginning on the date of this Agreement,
Directors of the Company in office at the beginning of such period plus any new
Director (other than a Director designated by a Person who has entered into an
agreement with the Company to effect a transaction within the purview of
subsections (a) or (c) hereof) whose election by the Board of Directors of the
Company or whose



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 3 -    Change of Control Agreement

 

nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved shall cease for any reason to constitute at
least a majority of the Board; or

 

  (c) the Company’s shareholders or the Company’s Board of Directors shall
approve (i) any consolidation or merger of the Company in which the Company is
not the continuing or surviving corporation or pursuant to which the Company’s
voting common shares (the “Common Shares”) would be converted into cash,
securities, and/or other property, other than a merger of the Company in which
holders of Common Shares immediately prior to the merger have the same
proportionate ownership of Common Shares of the surviving corporation
immediately after the merger as they had in the Common Shares immediately
before; (ii) any sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all or substantially all the assets or
earning power of the Company; or (iii) the liquidation or dissolution of the
Company.

 

As used in this Agreement, “members of the Benoliel Family” shall mean Peter A.
Benoliel, his wife and children and their respective spouses and children, and
all trusts created by or for the benefit of any of them.

 

3. Employment.

 

  (a) From the Effective Date and until either party hereto shall have given the
other at least sixty (60) days prior written notice of a desire to terminate
this Agreement (the “Employment Period”) and thereby the Executive employment
hereunder, the Company hereby agrees to continue the Executive in its employ
(directly and/or indirectly through a subsidiary), and the Executive hereby
agrees to remain in the employ of the Company (and/or any such subsidiary), to
exercise such authority, to perform such duties, and to possess such status,
offices, support staff, titles, and reporting requirements as are at least
commensurate with those generally exercised, performed, and possessed by the
Executive during the ninety (90) day period immediately prior to the Effective
Date or such lesser period as the Executive shall have been employed by the
Company or its subsidiaries (the “Base Period”). Such services shall be
performed at the location where the Executive was primarily employed during the
Base Period or at such other location as the Company may reasonably require,
provided that the Executive shall not be required



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 4 -    Change of Control Agreement

 

to accept a primary employment location which is more than 40 km from the
location at which he primarily was employed during the Base Period. During the
Employment Period, and excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive agrees to perform faithfully,
diligently, and efficiently his responsibilities hereunder.

 

  (b) The Executive acknowledges that nothing in this Agreement shall be deemed
to give him continued rights to employment by the Company or its subsidiaries as
a Executive or any other capacity with respect to any period prior to the
Effective Date, if any, of this Agreement or, subject to subsection 1(b) hereof,
to entitle the Executive to compensation or benefits in the event of termination
of the Executive employment prior to the Effective Date. Executive employment
with the Company prior to the Effective Date, subject to subsection 1(b) hereof,
will be controlled by the Employment Agreement.

 

4. Compensation, Benefits, etc.

 

During the Employment Period, the Executive shall be compensated as follows:

 

  (a) The Executive shall (i) receive an annual cash base salary, payable not
less frequently than semi-monthly, which is not less than the annualized cash
base salary payable to Executive as of the Effective Date; (ii) be entitled to
at least as favorable annual incentive award opportunity under the Company’s
annual incentive compensation plan as he did in the calendar year immediately
prior to the year in which the Change of Control Event occurs; and (iii) be
eligible to participate in all of the Company’s long-term incentive compensation
plans and programs on terms that are at least as favorable to the Executive as
provided to the Executive in the four calendar years prior to the Effective
Date.

 

  (b) The Executive shall be entitled to receive fringe benefits, employee
benefits, and perquisites (including, but not limited to, vacation, medical,
disability, dental, and life insurance benefits) which are at least as favorable
to those made generally available as of the Effective Date to Company executives
similarly situated to Executive (taking into account the benefit programs in
Executive’s primary location of employment).

 

  (c) Notwithstanding any other provision of this Agreement (whether in



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 5 -    Change of Control Agreement

 

this Section 4, in Section 6, or elsewhere), (i) the Board of Directors may
authorize an increase in the amount, duration, and nature of and/or the
acceleration of any compensation or benefits payable under this Agreement, as
well as waive or reduce the requirements for entitlement thereto and (ii) the
Company may deduct from amounts otherwise payable to the Executive such amounts
as it reasonably believes it is required to withhold for the payment of federal,
state, and local taxes.

 

5. Early Termination of Employment.

 

The Executive Employment Period shall terminate without the Company providing
sixty (60) days prior written notice as required under Section 3 hereof in the
following circumstances:

 

  (a) the Executive death;

 

  (b) at the option of the Company in the event of the Executive Disability (as
defined below); or

 

  (c) at the option of the Company for Cause (as defined below).

 

For purposes of this Agreement, “Disability” shall be defined as provided for in
the disability plan then in effect covering Executives generally, including the
Executive, the definition of covered total and permanent “disability” set forth
in such plan, and “Cause” shall mean (a) willful and material breach of this
Agreement by the Executive, (b) dishonesty, fraud, willful malfeasance, gross
negligence, or other gross misconduct, in each case relating to the performance
of the Executive employment hereunder which is materially injurious to the
Company, or (c) conviction of or plea of guilty to a felony, such Cause to be
determined, in each case, by a resolution approved by at least two-thirds of the
Directors of the Company after having afforded the Executive a reasonable
opportunity to appear before the Board of Directors of the Company and present
his position.

 

6. Compensation, Benefits, etc. upon Termination.

 

  (a) If the Executive Employment Period is terminated by death, Disability,
resignation (other than a resignation in the circumstances set forth in
subsection (c) below), or for Cause, the Company shall be obligated only to
provide the compensation, benefits, etc. set forth in Section 4 hereof up to the
date of termination; provided, however, that the Executive shall be entitled to
such additional compensation and benefits, if any, as may be provided for under
the express terms of any benefit plans or programs of the Company and its
subsidiaries in which he is then participating.



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 6 -    Change of Control Agreement

 

  (b) In the event of the death of the Executive while this Agreement is in
effect and as to which no notice of termination has been given by the Executive,
the Company shall (i) continue to pay a sum of money equal to the salary that
would have been paid to him for four months following his death just as if he
were living, and (ii) the Company shall pay a death benefit equal to his then
current annual salary plus $30,000 to be paid in three equal payments, without
interest, on the 16, 28, and 40 month anniversaries of the date of his death.
Payments made pursuant to this subsection 6(b) shall be made to the person or
persons who may be designated by the Executive in writing, and, in the event he
fails to so designate to whom payments shall be made, payments shall be made to
the Executive personal representatives.

 

  (c) If the Executive Employment Period is terminated within three (3) years of
the Effective Date (“Covered Termination”) by:

 

  (i) the Company without Cause; or

 

  (ii) resignation of the Executive as a result of (1) a material adverse change
in the nature or scope of the Executive authorities, powers, functions, or
duties from those described in Section 3 hereof; a reduction in the Executive
total compensation, benefits, etc. from those provided for in Section 4 hereof;
or a material breach by the Company of any other provision of this Agreement or
(2) a reasonable determination by the Executive that, as a result of a Change in
Control of the Company and a change in the Company’s circumstances and/or
operations thereafter significantly affecting his or her position, he is unable
effectively to exercise the authorities, powers, functions, or duties
contemplated by Section 3 hereof.

 

  (d) In the event of a Covered Termination, the Company shall pay or cause to
be paid to the Executive in cash a severance allowance (the “Severance
Allowance”) equal to 1.5 times the sum of the amounts determined in accordance
with the following subsections (i) and (ii):

 

  (i) an amount equivalent to the highest annualized base salary which the
Executive was entitled to receive from the Company and its subsidiaries at any
time during his employment prior to the Effective Date; and



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 7 -    Change of Control Agreement

 

  (ii) an amount equal to the greatest of the annual amounts paid to the
Executive under all applicable annual incentive compensation plans maintained by
the Company and its subsidiaries (other than compensation relating to relocation
expense; the grant, exercise, or settlement of stock options or performance
incentive units or the sale or other disposition of shares received upon
exercise or settlement of such options) during any of the three (3) calendar
years prior to the year in which the Effective Date occurs (provided, however,
that there shall be excluded from such calculation any amounts paid to the
Executive under any such incentive compensation plan as a result of the
acceleration of such payments under such plan due to termination of the plan, a
Change in Control Event, or a similar occurrence).

 

  (e) The Severance Allowance shall be paid to the Executive in a lump sum
within sixty (60) days after the date of any termination of the Executive
covered by subsections 6(c)(i) or 6(c)(ii).

 

  (f) Subject to subsection (h) below:

 

  (i) for a period of one year following a Covered Termination of the Executive,
the Company shall make or cause to be made available to the Executive, at its
expense, outplacement counseling and other outplacement services comparable to
those available for the Company’s senior executives prior to the Effective Date;
and

 

  (ii) for a period of 18 months following a Covered Termination of the
Executive, the Executive and the Executive dependents shall be entitled to
participate in the Company’s life, medical, dental and long-term disability
insurance plans at the Company’s expense (to the extent provided in such plans
at the time of such covered Termination) as if the Executive were still employed
by the Company or its subsidiaries under this Agreement.

 

  (g) If, despite the provisions of subsection (f) above, life, medical, dental
or long-term disability insurance benefits are not paid or provided under any
such plan to the Executive or his dependents because the Executive is no longer
an employee of the Company or its subsidiaries, the Company itself shall, to the
extent necessary, pay or otherwise provide for such benefits to the Executive or
his dependents.



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 8 -    Change of Control Agreement

 

  (h) In the event the Executive becomes employed (as defined below) during the
period with respect to which payments or benefits are continuing pursuant to
subsections 6(f) and/or 6(g) hereof: (1) the Executive shall notify the Company
not later than the day such employment commences; and (2) the benefits provided
for in subsections 6(f) and 6(g) shall terminate as of the date of such
employment. For the purposes of this subsection (h), the Executive shall be
deemed to have become “employed” by another entity or person only if the
Executive becomes essentially a full-time employee of a person or an entity (not
more than 30% of which is owned by the Executive and/or members of his family);
and the Executive “family” shall mean his parents, his siblings and their
spouses, his children and their spouses, and the Executive spouse and her
parents and siblings. Nothing herein shall relieve the Company of its
obligations for compensation or benefits accrued up to the time of termination
provided for herein.

 

  (i) In the event the Executive employment is terminated by the Company at any
time (other than for Cause) after the third year anniversary of the Effective
Date (i.e., not a Covered Termination), then the Company agrees to provide the
Executive with out-placement assistance consistent with subsection 6(f)(i) above
and a severance payment that shall be the higher of (1) the amount the Executive
is entitled to under the Company’s then current severance policy or (2) 12
months’ base salary calculated at the Executive then current rate.

 

  (j) Except as expressly provided in subsections (a), (d), (e), (f), (g), and
(i) above, or under the express terms of any compensation or benefits plans of
the Company or its subsidiaries applicable to the Executive, upon the
termination date of Executive employment with the Company, all other
compensation and benefits of the Executive shall cease to accrue; provided,
however, that the Severance Allowance payable under subsection (d) and the
severance amount payable under subsection (i), as the case may be, shall be in
lieu of any severance payments to which the Executive might otherwise be
entitled under the terms of any severance pay plan, policy, or arrangement
maintained by the Company or the Employment Agreement and shall be credited
against any severance payments to which the Executive may be entitled by
statute. Furthermore, the Company’s obligations to pay any amount (including the
Severance



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 9 -    Change of Control Agreement

 

Amount) and provide the other benefits set forth in this Section 6 are
contingent upon the Executive executing a form of release reasonably
satisfactory to the Company.

 

  (k) Upon the occurrence of a Change in Control, the Company (or any successor
thereto), on or before the Effective Date, shall place into escrow an amount
equal to the Severance Allowance which the Executive would be entitled to
receive pursuant to subsection (d) above in the event of a Covered Termination,
which escrowed funds shall be held pursuant to the terms of this subsection (k).

 

  (i) The Escrow Agent (“Escrow Agent”) shall be First Union National Bank, as
such other national banking association designated by the Company on or before
the Effective Date.

 

  (ii) On or before the Effective Date, the Company shall deliver to Escrow
Agent a sum equal to the Severance Allowance which the Executive would be
entitled to receive in the event of a Covered Termination (the “Escrow Fund”).
The Escrow Fund shall be invested by Escrow Agent in certificates of deposit
with duration not more than 30 days issued by any bank (including Escrow Agent)
or savings institution the accounts of which are insured by the FDIC (a maximum
of $100,000 in any single such institution). Any cash accumulation with respect
to the Escrow Fund in the form of interest shall be the property of and shall be
payable by Escrow Agent to the Company (or to any successor to the Company) as
received by Escrow Agent and for purposes of this Agreement are not part of the
Escrow Fund.

 

  (iii) In the event that the Executive employment with the Company (or any
successor to the Company) is terminated pursuant to a Covered Termination, the
Executive shall send Escrow Agent and the Company (or its successor) a written
demand substantially in the form of Exhibit A attached to this Agreement (a
“Demand”). If the Company (or its successor) does not send a written objection
substantially in the form of Exhibit B attached to this Agreement (an
“Objection”) to Escrow Agent and the Executive prior to the end of the Objection
Period (hereinafter defined), Escrow Agent shall pay the Escrow Fund to the
Executive within thirty (30) days from the date set out in the Demand. The
Objection Period shall begin on the date set out in the Demand and shall end at
5:00 p.m. Philadelphia time, on the tenth calendar day following



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 10 -    Change of Control Agreement

 

the date set out in the Demand, or if the tenth calendar day is not a day when
Escrow Agent is generally open for business in Philadelphia, the Objection
Period shall end at 5:00 p.m. Philadelphia time, on the next day after such
tenth day that Escrow Agent is generally open for business in Philadelphia. For
purposes of this subsection (k), notwithstanding the provisions of Section 11, a
Demand and an Objection shall not be deemed received until Escrow Agent shall
have actually received the Demand or Objection, as the case may be, and all time
frames specified in this subsection (k) shall be measured from the actual date
of Escrow Agent’s receipt.

 

  (iv) If Escrow Agent does receive an Objection before the end of the Objection
Period, Escrow Agent shall not pay the Escrow Fund to the Executive, and, except
as provided herein, shall not comply with any claims, demands or instructions
from the Executive and/or The Company (or its successor) with respect to the
Escrow Fund. Escrow Agent shall not be or become liable in any way to the
Company (or its successor), the Executive or any other person or entity for its
failure or refusal to comply with such conflicting claims or demands. Escrow
Agent shall be entitled to refuse to act until (i) such conflicting or adverse
claims or demands shall have been finally determined by a court of competent
jurisdiction, (ii) settled by agreement between the conflicting parties as
evidenced in a writing satisfactory to Escrow Agent, or (iii) Escrow Agent shall
have received security or an indemnity satisfactory to Escrow Agent sufficient
to save it harmless from and against any and all loss, liability or expense
which it may incur by reason of its acting. Escrow Agent may in addition elect
to commence an interpleader action or seek other judicial relief or orders, as
it may deem necessary. All of Escrow Agent’s reasonable costs and expenses of
bringing and maintaining such action, including but not limited to reasonable
fees and expenses of separate counsel for Escrow Agent, shall be paid by the
Company (or its successor).

 

  (v) In the event that Escrow Agent does not receive any Demand from the
Executive within three (3) years from the Effective Date, Escrow Agent shall pay
the Escrow Fund to the Company (or its successor) at the end of such three (3)
year period.

 

  (vi) Escrow Agent’s duties and responsibilities shall be limited to



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 11 -    Change of Control Agreement

 

those expressly set forth herein. Escrow Agent shall not be subject to, nor
obligated to recognize, any other agreement between or direction or instruction
of any of the parties to this Agreement or of any third party even though
reference thereto may be made herein. If any portion of the Escrow Fund is at
any time attached, garnished or levied upon, or in case the transfer or delivery
of the Escrow Fund shall be stayed or enjoined, or in the case of any other
legal process or judicial order affecting the Escrow Fund, then Escrow Agent is
authorized to comply with any such order in any manner as it or legal counsel of
its own choosing deems appropriate; and if it complies with any process, order,
writ, judgment or decree, it shall not be liable to any of the parties hereto or
to any other person or entity even though such order or process may be
subsequently modified or vacated or otherwise determined to have been without
legal force or effect.

 

  (vii) Escrow Agent shall not be liable for any act taken or omitted under this
Agreement except for its gross negligence or willful misconduct. Escrow Agent
shall be fully protected in relying upon any instruction, notice, demand,
certificate or document which Escrow Agent in good faith believes to be genuine.
Escrow Agent may consult with legal counsel at the expense of the Company (or
its successor) as to the construction of any of the provisions of this
Agreement, and Escrow Agent shall be fully protected in acting in good faith in
accordance with any such advice.

 

  (viii) Except as expressly provided and agreed, Escrow Agent shall not be
responsible in any respect for the form, execution, validity or genuineness of
documents deposited under this Agreement, or for any description therein, or for
the identity, authority or rights of persons executing or delivering or
purporting to execute or deliver any such document.

 

  (ix) The Company (and its successors) agrees to indemnify, defend and hold
Escrow Agent harmless against any loss, liability, costs, damages and expenses,
including reasonable counsel fees, that are incurred by Escrow Agent and that
are out of or in connection with its acceptance or administration of this
Agreement or being Escrow Agent under this Agreement, except for those arising
solely from Escrow Agent’s gross negligence or willful misconduct.



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 12 -    Change of Control Agreement

 

  (x) Escrow Agent may resign at any time by giving at least 30 days written
notice thereof. Within 20 days after receiving the aforesaid notice, the Company
(or its successor) and the Executive shall jointly agree on and appoint a
successor Escrow Agent at which time Escrow Agent shall distribute the Escrow
Fund then held hereunder to the successor Escrow Agent.

 

  (xi) The Company (or its successor) shall pay all usual and customary charges
and fees of Escrow Agent due to the Escrow Agent for its services hereunder.

 

  (xii) The escrow provisions created hereunder may be amended or canceled by
and upon written notice to Escrow Agent at any time given jointly by each of the
Company (or its successor) and the Executive, but the duties, responsibilities
or liabilities of Escrow Agent may not be increased without its prior written
consent. This subsection (k) shall terminate upon the payment by Escrow Agent of
the entire amount of the Escrow Fund, provided that all of Escrow Agent’s rights
shall continue beyond such termination, including, but not limited to, its
rights to fees and indemnification.

 

7. Confidentiality and Non-Competition.

 

  (a) The Executive acknowledges that information concerning the method and
conduct of the Company’s (and any affiliate’s) business, including, without
limitation, strategic and marketing plans, budgets, corporate practices and
procedures, financial statements, customer and supplier information, formulae,
formulation information, application technology, manufacturing information, and
laboratory test methods and all of the Company’s (and any affiliate’s) manuals,
documents, notes, letters, records, and computer programs are the Company’s
(and/or the Company’s affiliate’s, as the case may be) trade secrets (Trade
Secrets) and are the sole and exclusive property of the Company (and/or the
Company’s affiliates, as the case may be). The Executive agrees that at no time
during or following his employment with the Company will he use, divulge, or
pass on, directly or through any other individual or entity, any Trade Secrets.
Upon termination of the Executive employment with the Company regardless of the
reason for the termination of the Executive employment hereunder, or at any
other time upon the Company’s request, the Executive agrees to forthwith
surrender to the Company any and all materials in his possession or control
which include or contain any such Trade Secrets. The words



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 13 -    Change of Control Agreement

 

Trade Secrets do not include information already known to the public through no
act or failure to act on the part of the Executive, required by law to be
disclosed, or which can be clearly shown by written records to have been known
by the Executive prior to the commencement of his employment with the Company.

 

  (b) The Executive agrees that during his employment and for a period of one
(1) year thereafter, regardless of the reason for the termination of the
Executive employment hereunder, he will not:

 

  (i) directly or indirectly, together or separately or with any third party,
whether as an individual proprietor, partner, stockholder, officer, director,
joint venturer, investor, or in any other capacity whatsoever actively engage in
business or assist anyone or any firm in business as a manufacturer, seller, or
distributor of specialty chemical products or chemical management services which
are the same, like, similar to, or which compete with the products and services
offered by the Company (or any of its affiliates);

 

  (ii) recruit or solicit any employee of the Company (or any of its affiliates)
or otherwise induce such employee to leave the employ of the Company (or any of
its affiliates) or to become an employee or otherwise be associated with his or
any firm, corporation, business or other entity with which he is or may become
associated; and

 

  (ii) solicit, directly or indirectly, for himself or as agent or employee of
any person, partnership, corporation, or other entity (other than for the
Company) any then or former customer, supplier, or client of the Company with
the intent of actively engaging in business which would cause competitive harm
to the Company (or any of its affiliates).

 

The EXECUTIVE forfeits in favor of Quaker a penalty payable forthwith of Dfl.
100,000.— for each day of infringement of the above-mentioned prohibition,
without prejudice to the right of Quaker to claim actual damages in addition to
such penalty. Quaker may at any time at its own initiative, or at the request of
the undersigned EXECUTIVE, wholly or partly waive the stipulation referred to in
this article. As long as the undersigned EXECUTIVE has not requested Quaker to
waive the stipulation as referred to in this article, this stipulation shall be
deemed between the parties not to harm the EXECUTIVE unreasonably, nor to impede
him in a significant way to be employed otherwise than by Quaker.



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 14 -    Change of Control Agreement

 

8. Set-Off; Mitigation.

 

Subject to Section 6(h) hereof, the Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right, or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.

 

9. Arbitration: Costs and Expenses of Enforcement.

 

  (a) Except as otherwise provided in Section 7(b) hereof, any controversy or
claim arising out of or relating to this Agreement or the breach thereof which
cannot promptly be resolved by the parties shall be promptly submitted to and
settled exclusively by arbitration in the City of Philadelphia, Pennsylvania in
accordance with the laws of the Commonwealth of Pennsylvania by three
arbitrators, one of whom shall be appointed by the Company, one by the
Executive, and the third of whom shall be appointed by the first two
arbitrators. The arbitration shall be conducted in accordance with the rules of
the American Arbitration Association, except with respect to the selection of
arbitrators which shall be as provided in this Section 9. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

 

  (b) In the event that it shall be necessary or desirable for the Executive to
retain legal counsel and/or incur other costs and expenses in connection with
the enforcement of any and all of his rights under this Agreement, the Company
shall pay (or the Executive shall be entitled to recover from the Company, as
the case may be) his reasonable attorneys’ fees and costs and expenses in
connection with the enforcement of his said rights (including those incurred in
or related to any arbitration proceedings provided for in subsection (a) above
and the enforcement of any arbitration award in court), regardless of the final
outcome, unless the arbitrators or a court shall determine that under the
circumstances recovery by the Executive of all or a part of any such fees and
costs and expenses would be unjust.

 

10. Certain Additional Payments by the Company.

 

  (a) Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 15 -    Change of Control Agreement

 

Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 10) (a Payment) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
Excise Tax), payment (a Gross-Up Payment) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes,
calculated at the maximum federal and state rates for individuals in the year in
which a Payment is made (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

  (b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent certified public accountants (the Accounting Firm) which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 10, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firms determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 16 -    Change of Control Agreement

 

determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(Underpayment), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts its remedies pursuant to Section 10(c)
and the Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 17 -    Change of Control Agreement

 

  (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall (i) give the Company any information reasonably requested by
the Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company, (iii)
cooperate with the Company in good faith in order effectively to contest such
claim, and (iv) permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 10(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 18 -    Change of Control Agreement

 

extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

  (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 10(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 10(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 10(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

11. Notices.

 

Any notices, requests, demands, and other communications provided for by this
Agreement shall be sufficient if in writing, and if hand delivered or if sent by
registered or certified mail, if to the Executive, at the last address he had
filed in writing with the Company or if to the Company, at its principal
Executive offices. Notices, requests, etc. shall be effective when actually
received by the addressee or at such address.

 

12. Assignment and Benefit.

 

  (a) This Agreement is personal to the Executive and shall not be assignable by
the Executive, by operation of law, or otherwise without the prior written
consent of the Company otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive heirs and legal representatives.

 

  (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns, including without limitation,



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 19 -    Change of Control Agreement

 

any subsidiary of the Company to which the Company may assign any of its rights
hereunder; provided, however, that no assignment of this Agreement by the
Company, by operation of law, or otherwise shall relieve it of its obligations
hereunder except an assignment of this Agreement to, and its assumption by, a
successor pursuant to subsection (c) below.

 

  (c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation operation of law, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, but, irrespective of any such assignment or assumption, this
Agreement shall inure to the benefit of and be binding upon such a successor. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid.

 

13. Governing Law.

 

The provisions of this Agreement shall be construed in accordance with the laws
of the Commonwealth of Pennsylvania without reference to principles of conflicts
of laws.

 

14. Full Settlement.

 

In the event of the termination of the Executive Employment Period under this
Agreement, the payments and other benefits provided for by this Agreement
(except as otherwise provided under the express terms of any compensation or
benefit plans of the Company or its subsidiaries or as may otherwise be provided
by applicable law) shall constitute the entire obligation of the Company and its
subsidiaries to the Executive and shall also constitute full and complete
settlement of any claim under law or in equity that the Executive might
otherwise assert against the Company, its subsidiaries, or any of its or their
respective directors, officers, or employees on account of such termination of
employment.

 

15. Entire Agreement.

 

This Agreement represents the entire agreement and understanding of the parties
with respect to the subject matter hereof, and it may not be altered or amended
except by an agreement in writing.



--------------------------------------------------------------------------------

L. Wilbert Platzer

   - 20 -    Change of Control Agreement

 

16. No Waiver.

 

The failure to insist upon strict compliance with any provision of this
Agreement by any party shall not be deemed to be a waiver of any future
non-compliance with such provision or of non-compliance with any other
provision.

 

17. Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name and on its behalf and attested by its Secretary or
Assistant Secretary, all as of the day and year first above written.

 

EXECUTIVE

/s/    L. Wilbert Platzer

--------------------------------------------------------------------------------

L. Wilbert Platzer

 

QUAKER CHEMICAL CORPORATION

By:

 

/s/    Joseph W. Bauer

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

DATE

 

[Name and address of Escrow Agent]

 

RE: Escrow Account #                    

 

Ladies/Gentlemen:

 

Reference is made to the Change in Control Agreement dated as of January 1,
2001, by and between Quaker Chemical Corporation and the undersigned (the
“Agreement”).

 

My employment with [successor to Quaker] has been terminated for a reason which
constitutes a “Covered Termination” as defined in the Agreement.

 

This letter shall serve as a “Demand” to be paid the Escrow Fund referred to in
the Escrow Agreement within sixty (60) days from the date of this letter. Please
send each installment to me at the address set forth below.

 

I hereby certify that I have sent a duplicate copy of this demand to [successor
to Quaker] in accordance with the provisions provided for in the Agreement.

 

 

Sincerely,

   

Name:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

[DATE]

 

[Name and address of Escrow Agent]

 

Attention:                     

 

RE: Escrow Account #                    

 

Ladies/Gentlemen:

 

Reference is made to the Change in Control Agreement dated as of January 1,
2001, by and between Quaker Chemical Corporation and Wilbert L. Platzer (the
“Executive”) (the “Agreement”).

 

[Successor to Quaker], pursuant to subsection 6(k)(iii) of the Agreement,
objects to the payment of the Escrow Fund to the Executive because [Successor to
Quaker] believes in good faith that the Executive is not entitled to receive the
Escrow Fund. [Successor to Quaker] hereby certifies that it has sent the
Executive a copy of this Objection in accordance with the provisions provided
for in the Agreement.

 

Sincerely,

[SUCCESSOR TO QUAKER]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------